 Case 2:19-cv-05509-MWF-PJW Document 53 Filed 07/10/20 Page 1 of 2 Page ID #:202



 1   FELIPA R. RICHLAND, SBN 112458
     RICHLAND & ASSOCIATES
 2   2625 TOWNSGATE ROAD, SUITE 330
     WESTLAKE VILLAGE, CALIFORNIA 91361
 3   TEL: (805) 267-1178 * FAX: (805) 267-1101
     felipa@richlandlaw.net
 4
 5   Attorney for Plaintiff, FREDERICK McSWEENEY
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   FREDERICK F. McSWEENEY,                       )   CASE NO. 2:19-cv-05509
                                                   )
12                                Plaintiff,       )   RENEWED NOTICE OF
                                                   )   SETTLEMENT re DEFENDANTS,
13                                                 )
                                                   )   1. YGRENE ENERGY FUND, INC.
14                                                 )
               vs.                                 )   2. YGRENE ENERGY FUND
15                                                 )      CALIFORNIA, LLC
                                                   )
16                                                 )
                                                   )      JUDGE: Michael W. Fitzgerald
17   YGRENE ENERGY FUND, INC.; a                   )
     Delaware Corporation; YGRENE                  )      MAGISTRATE: Patrick J. Walsh
18   ENERGY FUND CALIFORNIA, LLC, a                )
     California Limited Liability Corporation;     )
19   RENEW FINANCIAL GROUP, Inc., a                )
     Delaware Corporation; RENEW                   )
20   FINANCIAL GROUP, LLC, a California            )
     Limited Liability Corporation; RENEW          )
21   FINANCIAL I, Inc., a Delaware                 )
     Corporation; RENEW FINANCIAL I, LLC,          )
22   a California Limited Liability Corporation;   )
     RENEW FINANCIAL HOLDINGS, Inc., a             )
23   Delaware Corporation; RENEW FINANCIAL         )
     HOLDINGS, LLC a California Limited            )
24   Liability Corporation; COUNTY OF LOS          )
     ANGELES, a Public Entity; REYNALDO            )
25   ADONAY FRANCO, an Individual dba              )
     Franco Construction; HADDOW                   )
26   ALBERTO WEATHERBORNE, an                      )
     Individual dba Weatherborne Construction,     )
27   and DOES 1 through 20, Inclusive,             )
                                                   )
28                            Defendants.          )
     ___________________________________           )
 Case 2:19-cv-05509-MWF-PJW Document 53 Filed 07/10/20 Page 2 of 2 Page ID #:203



 1                 TO:     THE HONORABLE COURT,
 2                 PLEASE TAKE NOTICE THAT Plaintiff and Defendants YGRENE ENERGY
 3   FUND, Inc. and YGRENE ENERGY FUND, hereby notify the court that the above-
 4   referenced matter has been finally settled as to all causes of action and all issues.
 5                 The Settlement Agreement will be submitted to the court within 15 court days
 6   by the Guardian Ad Litem for court approval.
 7
 8   DATED: July 10, 2020                               Respectfully submitted,
 9                                                      RICHLAND & ASSOCIATES
10
11
12                                                      _______________________________
                                                        FELIPA R. RICHLAND, Attorney for
13                                                      Plaintiff FREDERICK F. MCSWEENEY
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
